Per Curiam.

The plaintiffs do not stand, in the place of heirs or representatives of H. Morrison. H. Morrison had been defrauded oí his title to the land in question ; after which, and with notice» (since it is not denied, and they are supposed to make the best' of their own case) the plaintiffs have purchased.
The injury was not done to them; — they have no right in their own names, to. a remedy in this suit. The bill as to the defendant, Shattuck, must be dismissed, but without costs.
Knigkt, J. did not sit in this case, having been of counsel for the defendants.